DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1.  The phrase “wherein the body of bushing” in line 6 from the bottom of amended claim 1 and the phrase “the first body of bushing” in lines 2-3 from the bottom of amended claim 1 are indefinite because they read as if the later claimed bushing is different from the bushing claimed in line 5 of claim 1.  Examiner suggest the use of the phrase “the bushing” to refer back to the previously recited bushing if that is Applicant’s intention.  
The remaining claims are indefinite due to their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-11, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5211268 to Lizell et al.
Re: claims 1, 11, 15 and 16.  Lizell et al. show in figures 2 and 10 a damper assembly for a helicopter rotor, comprising: a piston 34 movable along an axis; a piston shaft 42 connected to and axially movable with the piston along the axis; and a bushing 702, 710 configured to surround the piston shaft 42 and guide the piston shaft for movement along the axis; the bushing comprising a first body 710 and a second body 702, the second body 702 located concentrically within the first body 710; wherein the second body 702 of the bushing comprises a surface shown to the right of the end of the lead line of 718 in figure 10 configured to oppose the piston shaft 42 and guide the piston shaft for movement along the axis, wherein the piston shaft comprises a surface shown to the left of the end of the lead line of 718 in figure 10 configured to oppose the surface of the second body of the bushing, wherein a clearance shown in the area of 718 is provided between the surface of the piston shaft and the surface of the second body of the bushing so as to provide a fluid passage 718 for fluid to flow between the bushing and the piston shaft in use; and wherein the first body 710 of bushing comprises at least one passage 720, the at least one passage 720 comprising an inlet shown at the top of element 720 located adjacent to and in fluid communication with the fluid passage 718 between the surface of the piston shaft and the surface of the bushing particularly when element 726 moves downward with piston shaft 42 when piston shaft 42 travels downward as described in col. 17 lines 6-16 and arranged to transport fluid away from the fluid passage 718, and wherein the first body 710 of bushing houses at least one seal 726 i.e. the top part of the seal located axially from the inlet or top of element 720 and arranged to prevent leakage of fluid from the fluid passage 718 particularly when the seal 726 is in the upward position.
[AltContent: textbox (Inlet is lower left portion of space above element 720 (cl 4))][AltContent: arrow][AltContent: textbox (Inlet (cl 1))][AltContent: arrow]
    PNG
    media_image1.png
    735
    534
    media_image1.png
    Greyscale


	
	Re: claim 4.  Lizell et al. show in figure 10 the limitation wherein the one or more passages 720 comprises an outlet at the bottom of element 720, located radially outward of the inlet which in an alternate interpretation may be as labeled.
	Re: claims 5 and 6.  Lizell et al. show in figure 10 further comprising a fluid plenum 708, wherein the outlet of the at least one passage 720 is configured to expel fluid transported through the at least one passage into the fluid plenum 708.  With regards to claim 6, Lizell et al. show in figure 10 the plenum being an annular    chamber 708.
	Re: claim 8.  Lizell et al. show in figure 10 wherein the at least one seal 726 fluidly seals against the piston shaft 42.  
	Re: claim 9.  Lizell et al. show in figure 10 wherein the at least one seal 726 is located in an axial direction away from both the surface of the bushing (the seal is axially below the surface) and the piston (the seal is axially above the piston).
	Re: clam 10.  Lizell et al. show in figure 10 wherein the at least one seal 726, 700 comprise a primary seal 726 and a secondary seal 700, wherein the primary seal 726 is a ring seal as shown, and the primary seal 726 is located axially between the secondary seal 700 and an axial end of the surface of the bushing or the bottom surface of the bushing portion 710 and comprises a ring seal with a scraper function (due to the presence of the flange portion extending radially inward from the main body of seal 726) for preventing ingress of fluid and other contaminants.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizell et al. in view of US Patent 5562416 to Schmaling.
Schmaling teaches in figures 4 and 6 a helicopter rotor 10 comprising a damper assembly 52 with the helicopter rotor further comprising at least two rotor blades 12 wherein the damper assembly 52 is located between the at least two rotor blades as taught in figures 4 and 6 with the damper assembly 52 being configured to minimize vibration of the rotor blades during rotation of the rotor blades in flight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper assembly of Lizell et al. to have been incorporated in the environment of a helicopter rotor with at least two rotor blades, in view of the teachings of Schmaling, in order to improve the noise, vibration, and hardness characteristics of a helicopter and help to reduce aerodynamic drag. 
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. Examiner first notes that the previous 112 rejections have been withdrawn in light of the most recent claim amendments.  
Applicant first argues that due to the presence of seal 726 the passage 720 of Lizell is not arranged to transport fluid away from the flow passage 718 nor does passage 720 comprise an inlet adjacent to and in fluid communication with the fluid passage as now recited in amended claim 1.  Examiner disagrees and emphasizes that seal 726 moves downward with the piston shaft during some times of use and at those times Examiner maintains that the fluid communication exists as set forth in the rejection above.  Next, Applicant argues that passages 704 and 706 are not formed within elements 702 and 710, respectively.  Examiner notes that Lizell includes fluid passage 718 and at least one passage 720 as the amended claim language requires.  The first body 710 of the bushing comprises the at least one passage 720 as the claim language requires as shown in figure 10 of Lizell.  Applicant then argues that Lizell does not teach or suggest the first body housing at least one seal located axially from the inlet.  Examiner disagrees and notes that Lizell shows in figure 10 the first body 710 of the bushing housing at least one seal 726 i.e. the top portions of the seal located axially upward from the inlet, as broadly recited.  The final arguments with respect to obviousness and hindsight with respect the feature of the seal being located axially from the inlet housed by the first body of the bushing are improper since the feature is anticipated by Lizell as set forth above.  
Accordingly, the above rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 2, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657